Citation Nr: 1805822	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-34 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected shaving bumps.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as acid reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1988 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A June 2012 rating decision denied service connection for acid reflux.  An April 2013 rating decision granted service connection for shaving bumps and assigned a 10 percent rating, effective January 9, 2013.  This same rating decision also confirmed and continued the previous denial of service connection for acid reflux after private treatment records related to this issue were received in February 2013.  Evidence received within the one-year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As a result, the June 2012 rating decision did not become final and the service connection issue on appeal stems from that rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Veteran contends that his service-connected shaving bumps disability is more severe than currently rated.  He has reported symptoms that are more severe than depicted by the last VA examination in February 2013.  He also claims that the VA examination did not accurately portray the entire severity of this disability.  Specifically, the Veteran claims that his shaving bumps affect the hair on both his face and neck.  See Notice of Disagreement, received May 8, 2013.  The VA examination contains only one black-and-white picture of the Veteran's left cheekbone area.  The Board notes that unretouched color photographs should be taken in connection with the examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3) (2017).  As such, the Veteran should be scheduled for another VA examination in order to provide a more accurate depiction of his current shaving bumps disability.

The Veteran also claims that he experienced symptoms of a gastrointestinal disability in service that was not diagnosed until 2011.  Private treatment records, received in February 2013, show a current diagnosis for a gastrointestinal disability.  The Veteran has also pointed out that even though he was never diagnosed with a gastrointestinal disability in service, he was treated multiple times for symptoms that he attributes to his current diagnosis.  Specifically, the Veteran noted service treatment records dated November 15, 1989, July 13, 1990, August 6, 1990, August 14, 1990, January 14, 1991, and August 29, 1991, as instances where he exhibited symptoms of a gastrointestinal disability that were not diagnosed at the time.  See Notice of Disagreement, received May 8, 2013.  The Veteran also believes that his symptoms during service are the same or similar symptoms that he attributes to his current gastrointestinal diagnosis. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records since November 2013.

2.  Schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected shaving bumps (pseudofolliculitis barbae).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should comment on the severity of the Veteran's service-connected shaving bumps (pseudofolliculitis barbae) and report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  Unretouched color photographs of all areas affected by this disability should be taken and associated with the claims file. 

The examiner must provide a complete rationale for any opinion offered.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current gastrointestinal diagnoses.  The examiner should comment on the gastrointestinal-related diagnoses found in private treatment records, received by VA on February 25, 2013. 

b)  For each gastrointestinal disability identified, render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the diagnosed gastrointestinal disability is related to service.  

i. The examiner should also discuss whether there are any current gastrointestinal symptoms associated with the Veteran's claimed symptoms in service, to include as documented in service treatment records dated November 15, 1989, July 13, 1990, August 6, 1990, August 14, 1990, January 14, 1991, and August 29, 1991.

The examiner must provide a complete rationale for any opinion offered.  In rendering the requested opinion, the examiner is advised that the Veteran is competent to report in-service injuries, his symptoms, and history.  Such reports should be specifically acknowledged and considered in formulating any opinions.  The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.

4.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

